Citation Nr: 1417301	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for temporomandibular joint disorder (TMJD), to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to October 1978 with subsequent service in the Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in August 2010; a transcript of that hearing is associated with the claims file.  Following that hearing, the Board remanded the case for additional development in March 2011.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran had a deviated nasal septum in service, it preexisted service and was not aggravated by service.  

2.  The Veteran's TMJD began in service.  

3.   The Veteran's overall psychiatric impairment throughout the appeal period is more closely approximate to occupational and social impairment with reduced reliability and productivity rather than with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for a deviated nasal septum have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, (West 2002): 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria establishing service connection for a TMJD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria establishing an initial 50 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable decision with regards to the claim of service connection for TMJD, as discussed further below, further discussion with respect to VCAA is not warranted at this time as to that issue.

With regards to the increased evaluation for PTSD claim, such claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue.

Finally, with regards to the Veteran's deviated nasal septum claim, the Veteran was sent a letter in August 2006 that provided information as to what evidence was required to substantiate that claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to that issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record includes the Veteran's service treatment records, post-service reports of VA and private treatment and examination, and Social Security Administration (SSA) records.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at an August 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record but has found nothing to suggest that there is any outstanding evidence with respect to the claims herein decided.  The Veteran was afforded an appropriate VA examination and probative opinions (i.e. opinions supported by a detailed rationale) have been obtained with respect to the disability at issue.  There is no evidence, to include allegation, that any examination was inadequate or that the PTSD has increased in severity since the most recent examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file and electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Deviated Nasal Septum Claim

The Veteran reports that he suffered a football injury in Hawaii in 1975 that complicated his breathing ability.  He states that he was unable to perform long-distance running after that injury and that he currently has to breathe through his mouth due to his nose being "partially closed off."  In his August 2010 hearing, the Veteran testified that prior to service, he had broken his nose but did not have any breathing problems until he was struck in the face playing "combat football" during service.  He testified that, after the injury in service, he had trouble breathing until he had surgery during service.  

The Veteran's July 1969 enlistment examination reveals normal clinical findings for all systems.  An April 1971 examination record reveals normal clinical findings for all systems.  However, the record does reveal a recommendation for further specialist examination by the ear, nose, and throat (ENT) clinic.  An October 1975 treatment record reveals the Veteran's history of swelling of the left eye after being struck by a ball.  Examination revealed marked swelling.  X-ray imaging of the facial bones was negative.  The Veteran was assessed with contusion of the face below the left eyelid.  He was told to use ice and dressing on the area.  A follow-up record dated the next day reveals the Veteran's history of headache, dizziness, and vomiting.  Examination revealed periorbital and subconjunctival ecchymosis.  He was assessed with contused eyeball and periorbital ecchymosis with mild concussion.  A February 1976 treatment record indicates that the Veteran needed a consultation for a deviated septum with X-ray imaging of the nasal bones.  A March 1977 treatment record reveals the Veteran's history that he "now ha[d] trouble breathing nasally."  The record indicates that the Veteran injured the nose when he was small, which resulted in a deviated nasal septum.  The Veteran explained that he was struck on the nose approximately 16 years earlier, resulting in fracture of the nasal bones and dislocation and impaction of the nasal septum.  The Veteran was referred to the ENT clinic and told to irrigate the nose and use Afrin.  An April 1977 ENT record indicates that the Veteran had an unreduced fracture of the nasal bone of sixteen years duration with dislocation of the nasal septum and impaction of the septum to the left.  Examination revealed external and internal nasal deformity.  A rhinoplasty was ordered, which was performed on July 22, 1977.   

September 1978, June 1982, September 1984, August 1987, and September 1991 examination records reveal normal clinical findings for the nose and no histories or findings indicative of disability related to the deviated septum:  although the records reveal the Veteran's history of deviated septum, the records indicate that the deviated septum was "corrected" by surgery without sequelae and with "no problems since."

A June 2011 VA examination record reveals the Veteran's history of first having trouble with his nose when he fractured it as a child.  He reported that in 1976, he was hit in the left side of the face with a football.  He reported that after the injury, he had difficulty breathing through his nose, for which he underwent a septorhinoplasty.  He stated that the surgery helped for approximately two years, after which time he began having trouble breathing through his nose again.  The examiner noted review of the service treatment records, including the October 1975 record for the football injury, and service examination records that revealed no findings or histories of sequelae of the deviated septum surgery.  The examiner also noted review of the post-service records, including the August 2010 hearing transcript and a 2005 computerized tomography (CT) which showed a slight septal deviation.  The examiner diagnosed mild nasal septal deviation and chronic sinusitis due to allergic rhinitis.  

The examiner stated that after interview and review of the Veteran and records, the current slight nasal septal deviation was not caused by the soft tissue left orbital contusion during service.  The examiner explained that there was no documented new nasal fracture at the time of the injury, though there was ample documentation of nasal fracture prior to service as the cause of the nasal deviation.  The examiner added that the current slight nasal septal deviation was a remnant of the more extreme nasal septal deviation that existed prior to active duty.  The examiner noted that a 1977 treatment record indicated that the Veteran had an unreduced nasal fracture with dislocation of the nasal septum to the left and that the Veteran had a nasal fracture prior to service.  Thus, the examiner found clear and unmistakable evidence that the deviated nasal septum predated service.  

The examiner further found that the nasal septal deviation was not aggravated by service.  The examiner noted that there was "ample documentation of a postoperative improvement" to the point of no problems and no sequelae and that the 2005 CT demonstrated only minimal nasal septal deviation.  The examiner added that the Veteran's current trouble breathing were "much better" explained by the documented sinusitis and hay fever and that obstruction due to nasal septal deviation would not explain trouble breathing through each nostril.  

A July 2012 VA examination record reveals the Veteran's history that his brother elbowed him in the nose when he was approximately 10 years old, which caused a nosebleed and ecchymosis about his nose and below both eyes.  The examiner noted that this history was consistent with a nasal fracture at that time.  The Veteran reported having no problems with breathing prior to service.  He reported a football injury in 1975, where another player's forearm struck the left side of his face.  The Veteran reported that he was taken to the emergency room and treated for an eye contusion at that time; the examiner noted that this was extensively documented in October 1975 service treatment records.  The examiner, however, noted that at the time of the facial injury, there was no documentation of nasal bleeding, deformity, or pain or any indication of nasal injury, nasal x-rays or other concerns related to the nose were not identified, and no clinical assessment noted the existence of a nasal fracture or other nasal injury.  The Veteran reported that in 1978, he presented himself at Walter Reed for trouble breathing through his nose.  The examiner noted that a September 1978 treatment record indicates that the surgical repair of the deviated septum had "good results" and that subsequent examinations showed no indication of a complaint of nose or sinus problems.  The examiner further noted that the Veteran had a history of allergic rhinitis not related to prior nasal fracture or repair which began to develop in the 1990s per the Veteran.  

After examination, the Veteran was diagnosed with a "[c]hildhood nasal fracture by history pre-service."  The examiner found the evidence clearly and unmistakably showed that the condition existed prior to active service and was "not aggravated by active service nor evidence of refracture or aggravation of this pre-service condition by his football injury or other service-related evidence, with septorhinoplasty performed in 1978 with good benefit, with residual minimal nasal septal deviation."  The examiner explained that given the clinical description and documentation by the ENT clinic prior to the septorhinoplasty, there was no evidence acutely in 1975 or 1978 that the Veteran sustained a new or service-related nasal fracture or nasal sinus injury.  The examiner added that given the multiple documents of benefit following the surgical procedure without sequelae and given the later onset of the sinus congestion with seasonal variations first documented in the claims file - which the examiner found was in 1991 - it was the examiner's opinion the nasal septal defect was due to a pre-service trauma and was not caused by or aggravated by service, including the football injury, which the examiner found "clearly focused" around the eye and not nose.  The examiner further found the sinus congestion and associated breathing issues currently and since approximately the early 1990s were due to allergic rhinitis.  

The Veteran's deviated nasal septum was not "noted on entrance" into service.  Consequently, the Veteran is presumed sound upon entry with respect to a deviated septum.  

In determining whether a disorder existed prior to service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basis clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

The evidence of record includes numerous statements by the Veteran reporting nasal injury prior to service.  The Veteran is competent to report nasal injury and associated symptoms, and the Board finds this history is credible and consistent with the evidence of record.  The record also includes competent findings by medical professionals that the pre-service injury resulted in a nasal fracture and nasal deviation.  Based on the Veteran's history and the medical findings of record, the Board finds the record includes clear and unmistakable evidence that the septal deviation preexisted service.  See 38 C.F.R. § 3.304(b)(1) and (2).  

To rebut the presumption of soundness, there must also be clear and unmistakable evidence that there was no aggravation during service.  The term "aggravation" has the same meaning in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  However, in matters involving the presumption of soundness, the burden is on VA to establish by clear and unmistakable evidence that the preexisting disability did not increase or that any increase was due to the natural progress of the disease.  The comparison of the preservice baseline with the condition soon after service can be a reliable and straightforward method of proving lack of aggravation.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b).

The service treatment and examination records do not reflect any treatment, complaints, or abnormal findings suggestive of an aggravation of the pre-existing septal deviation during service.  Although the service records reveal a history of trouble breathing which the record suggests was associated with the septal deviation, the occurrence of symptoms alone does not establish aggravation of a disability.  Davis, 276 F.3d at 1345.  Cf. 38 C.F.R. § 3.306(a).  The service medical records reveal no histories or findings indicative of injury to the nose or aggravation of the nasal septal deviation, and the service records indicate that the Veteran underwent surgical repair of the septal deviation, which "corrected" the problem without sequelae.  In this regard, the Board notes that after the surgery, the Veteran denied any problems during service examinations, clinical examinations were normal, and the next history possibly suggestive of breathing impairment dates in 1991, when the Veteran reported hay fever.  Furthermore, VA examiners have provided probative opinions (i.e. opinions based on review of the record and supported by rationale) that there was no aggravation during service, and the record contains no countervailing competent medical evidence as to aggravation.  In fact, examiners have opined that the septal deviation was improved as a result of the in-service surgery.  

The Board acknowledges that the Veteran reports sustaining a nasal injury while playing football during service.  Although the record indicates that the Veteran sustained a facial injury during service, the associated medical records indicate that the injury affected the left eye, with no suggestion of an involvement of the nose.  In this regard, the Board notes that facial X-ray images were negative for abnormality, the associated treatment records do not reveal any findings or histories pertaining to the nose, and subsequent service medical records only report pre-service injury to the nose.  The Board finds the Veteran's current history of nasal injury during service is not credible in light of the absence of such a history during treatment in service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's omission of any history suggestive of nasal injury following the noted football injury is significant and highly probative.  The Board instead finds the service treatment records, which confine the Veteran's football injury in October 1975 to his left eye, to be vastly more credible and probative.  

The Board further acknowledges the Veteran's current history of difficulty breathing since service, which he attributes to aggravation of the nasal septal deviation.  Although the Veteran is competent to report his symptomatic history, he is not competent to attribute any breathing impairment to aggravation of the preexisting deviated septum, particularly in light of the evidence of the coexisting allergic rhinitis, which has been linked to breathing impairment: it is a matter of complexity that requires specialized knowledge which the Veteran has not been shown to possess.  See Davidson, 581 F.3d at 1316.  Furthermore, the Board finds the current history of continuous symptoms since the football injury is not credible in light of the absence of a history suggestive of trouble breathing related to the football injury during service, the negative histories as to problems after the septorhinoplasty during the examinations dated between the surgery and 1991, and the absence of a history possibly suggestive of breathing impairment prior to 1991.  Thus, the Board finds the record includes clear and unmistakable evidence of no increase during service and the second prong of the presumption of soundness is rebutted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TMJD Claim

The Veteran submitted a February 2010 letter from Dr. H.T., D.D.S., which indicated that the Veteran had TMJ pathology and noted that it appeared to be muscular in nature versus a joint problem.

In July 2011, the Veteran underwent a VA examination of his TMJD.  The examiner noted that an April 1977 service treatment record reported a finding bruxism.  The examiner added that the Veteran was not aware of his bruxism prior to that time.  After examination, the Veteran was diagnosed with TMJD due to chronic bruxism habit.  The examiner reported that chronic bruxism habits are congenital in origin but stress or PTSD commonly increases the activity of a bruxism habit.  The examiner noted that the symptoms of the Veteran's occlusal wear and bruxism habits presented themselves before he was aware of the habit or its relation to PTSD.  The examiner concluded that the Veteran's PTSD had increased the activity of his bruxism and that the effects of a lifetime of grinding his teeth included TMJD.  

In an addendum opinion in July 2012, the examiner reported that the Veteran's TMJD was at least as likely as not incurred in or caused by service.  The examiner noted that an April 1977 examination showed an active bruxism habit and that the Veteran was beginning to exhibit symptoms associated with TMJD.  The examiner concluded that the TMJD symptoms began during service and continued and intensified after the Veteran's service.  The examiner reiterated that stress can increase bruxism, which can results in TMJD.  The examiner reported that prior to the Veteran's service and PTSD, the Veteran was asymptomatic for TMJD, and that it was therefore at least as likely as not that the increased activity in bruxism during service caused the Veteran's TMJD to become symptomatic.  Therefore, the examiner found the Veteran's current TMJD symptoms due to service-related PTSD.

In the absence of countervailing evidence, the Board finds service connection for TMJD is warranted based on the VA examiner's determination that the TMJD began during service.  

Increased Evaluation Claim for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his claim of service connection for PTSD on January 31, 2007.  The Veteran's PTSD has been evaluated as 30 percent disabling since the date of his claim for service connection.  The Veteran's PTSD is evaluated under Diagnostic Code 9411 throughout the appeal period.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2013).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board finds that the 50 percent evaluation is warranted throughout the appeal period.  The Board will explain its reasoning below.

Turning to the evidence of record, the Veteran submitted a July 2007 letter from L.P., Ph.D., which documents that the Veteran attended weekly PTSD group therapy meetings and individual psychotherapy at VA.  The Veteran reported unsuccessfully applying for many jobs over the past year.  He also reported various symptoms, including irritability, discomfort in crowds, hyper-startle response, nightmares, trouble sleeping, occasional flashbacks particularly with sirens and lightning flashes, a general feeling of anger (which he controlled), and distrust of others leading towards isolation.  He reported trusting two to three friends and family.  The examiner noted that because of these symptoms, the Veteran had "significant discouragement and depression without suicidal ideations that [were] seriously impairing his ability to form friendships and obtain and hold a job."

In a July 2007 statement, the Veteran described historical symptoms, including anger and control issues, trust problems, and aggression.  His current problems included "being unable to sleep, deep depression, anxiety attacks, anger, trust issues, withdrawal, a loner, with high stress, and many nightmares of Vietnam combat that cause [him] to clench [his] teeth so hard that [he has] broken off a back tooth."  He also reported recurring flashbacks from loud noises and being  uncomfortable with people standing behind him, standing in line, or in large crowds.  The Veteran submitted a September 2007 letter that documented several of the same complaints, along with a biographical history of his service and why he believed he should be awarded service connection.

The Board has reviewed the Veteran's private treatment records in the claims file.  Generally, those records are not shown to be for treatment for his psychiatric condition, though they do note a diagnosis of PTSD and complaints of disturbed sleep.  

The Board has reviewed the VA treatment records in the claims file dated from 2007.  The Veteran's group therapy treatment records are contained therein, however generally those records do not give any insight into the Veteran's personal psychiatric symptomatology.  The individual treatment records generally demonstrate GAF scores between 55 and 57, with one score as high as 60.  The Board has reviewed all of those records and notes that they are all similar with respect to the Veteran's reports of symptomatology.  The records generally reveal histories of sleep disturbance, anxiety, nightmares, frustration with employers not hiring him, irritability, social withdrawal, memory impairment, ongoing distrust of people, and intrusive memories and negative histories as to suicidal or homicidal ideation or excessive anger.  The records also reveal findings that the Veteran was fully alert with appropriate affect, normal speech, and appropriate appearance, and they indicate that the reported irritability, memory impairment, and need to isolate has generally improved with treatment.  See, e.g., September 2008 and January 2010 VA treatment records.  The records generally show the Veteran is unemployed, though a January 2010 record notes the Veteran was working, helping a friend stock shelves and June and November 2010 record indicates that the Veteran was working part-time and infrequently as a prep cook.    

The Board has reviewed the Veteran's SSA records.  Those records include a November 2007 psychiatric examination  record, which reveals the Veteran's history of depression, anxiety, diminished hygiene, nightmares, anhedonia, hypervigilance, avoidance, increased arousal, flashbacks, sleep disturbance, memory and concentration problems, feelings of excessive guilt, problems with anger, and flashbacks.  The Veteran reported that he had "no friends," was unable to get along with others, did not trust other people, and was suspicious.  He denied current or past suicidal ideation.  He reported being unemployed and indicated that he felt he could work if given a chance.  Examination revealed that the Veteran was oriented to person, place, and time and appropriately dressed with "generally adequate" grooming and hygiene.  The Veteran was polite, cooperative, and quite pleasant with broad and appropriate affect, adequate speech and ability to communicate, and good fund of information.  Immediate recall was 3/3 and delayed recall was 2/3.  The Veteran completed serial 7's subtractions without error.  Judgment was somewhat questionable.  The examiner diagnosed major depressive disorder, moderate, and PTSD and assigned a GAF of 55.  The examiner found the Veteran was "significantly impacted" by his symptoms, though the Veteran had good understanding, could follow directions, had adequate sustained concentration and attention, and had only mildly impaired memory.  The examiner noted that the Veteran did report significant loss of motivation and decreased energy that was likely to affect his pace and persistence at workplace tasks and ability to attend work on a routine basis.  The examiner added that although the Veteran interacted quite well during the examination, he did report a number of significant symptoms that might interfere with this ability to form relationships with other people, including a reported distrust and suspiciousness that might make it difficult for the Veteran to appropriately relate to coworkers, supervisors, and the general public.  The examiner added that the Veteran reported significant difficulty with agitation that might make it difficult to adapt to workplace stressors.  

In March 2008, the Veteran underwent a VA examination.  The Veteran reported having a son with whom he maintained regular contact.  The Veteran also reported  that he was laid off in April 2005 due to downsizing of his department; he worked as a computer technician manager prior to being laid off.  The Veteran further reported attempting to get out of the house for an hour per day, and he indicated that he was able to do household chores, such as laundry and washing dishes.  He reported having few friends, though he made an occasional trip to visit his son.  He indicated that he enjoyed watching the news, ate one meal a day, and did not have any hobbies.  

The Veteran reported hyperarousal, re-experiencing events, low interest and motivation, avoidance behaviors, sleep disturbance, high startle response, nightmares, and intrusive daytime memories, including sometimes suffering from disorientation during a flashback.  He indicated that use of Trazodone made him feel "rundown and depressed" during the day.  He reported having panic attacks, though generally only in settings with a great number of people; the panic attacks did not occur on a regular basis and the Veteran avoids large numbers of people.  He also reported trouble with his temper, explaining that he used to get into fights regularly with his ex-wife with frequent yelling and violent displays, including a history of breaking items in the home or putting a fist through the wall.  He denied ever hurting anyone.  He reported that he tried to avoid media regarding Vietnam, news reports regarding the current war, crowded areas, close relationships, and social outings in general.  He denied hallucinations and suicidal ideation.

On examination, the Veteran was casually dressed and was generally polite and cooperative.  His mood was quite anxious, and his affect was guarded and restricted.  He had some difficulty with short-term memory and concentration.  The examiner noted that the Veteran had chronic moderate-to-severe PTSD with associated depressive disorder.  He was able to maintain activities of daily living, including maintenance of personal hygiene.  He did not have significant worsening or remission of his symptoms within the last year; his symptoms had been continuous.  The examiner noted a history of inappropriate behavior regarding temper displays.  The examiner also noted that the Veteran had impaired thought processes and communication due to short-term memory and concentration difficulties and that the Veteran's social function was impaired by his high level of anxiety due to PTSD.  The Veteran was noted as being competent and employable, though ideally in situations with little to no public contact and very loose supervision secondary to his high anxiety level.  The Veteran was assessed a GAF score of 56.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, some suspiciousness, infrequent panic attacks, chronic sleep impairment, and some mild memory loss with a requirement of continuous medication.

During the Veteran's August 2010 hearing, the Veteran testified that he had increased anxiety when "around Orientals," sleep disturbance, social isolation, motivation issues, short-term memory loss, and nightmares.  He also testified that he had bars on all the windows and slept with a gun on his headboard and indicated that he mainly stayed in the house and avoided groups when he did leave the house.  He explained that he does not do anything because he cannot have people standing behind him and because he has "serious problems with some of the people" and it was better for him to not go out and to avoid confrontations.  He testified that he was depressed and that he "sit[s] around most of the day and [does not] do too much."  He specifically denied being suicidal.  He denied hobbies, though he did "play with the computer a little bit."  He reported having five or six friends, though he only really talked to his son about what was going on.  He testified that he stopped going to group therapy after a year because he would come out of the session in a bad mood; he ascribes this to the group bringing up topics that he did not want to discuss.  The Veteran reported some instances of road rage, particularly after his group sessions when he was in a bad mood.  He testified that his current symptoms at that time were consistent with those described in the March 2008 examination.  

In an April 2011 statement, the Veteran indicated that he continued to have nightmares and sleeping problems.  He noted that even with his medications, he still had periodic nightmares; they were not as frequent but were still "very severe."  He noted that he was in turmoil and cannot have a relationship.  He also indicated that he had depression, fear of loud noises, and an inability to be around crowds or "Orientals."  

The Veteran underwent another VA examination in July 2012.  The examiner noted that the Veteran was married and divorced once and had an adult son.  The Veteran reported being unemployed since 2006.  He reported that much of his work required minimal interaction with others and that he generally performed job tasks satisfactorily.  He was able to do activities of daily living, including self-care, driving, and running errands.  The Veteran reported reading, watching TV, and gardening; he may use the computer for brief periods of time.  He enjoyed going to bookstores.  He also reported having trouble falling and staying asleep at least several nights a week due to thinking too much.  He had nightmares two to three nights a month usually associated with Vietnam combat experiences.  The examiner noted that the Veteran's "anger and irritability were under control nicely." 

As to current symptomatology, the Veteran reported continued depressed mood, sleep disturbance, survivor's guilt, memory loss, anxiety, occasional panic attacks, hyperstartle, intrusive memories, ongoing irritability, decreased frustration tolerance, and decreased interests and energy.  He denied active suicidal ideations, plans, or history of attempts.  He kept several weapons in his home; some of which were locked up, though he kept one at the head of his bed.  He had no intention of using it on himself or others; he cared about his family and would seek help if despondent.  He denied active homicidal ideations, plan or history of attempts, or any grossly inappropriate behavior.  He also denied manic symptoms, elevated mood, grandiosity, decreased need for sleep, euphoria, pressured thinking, or flight of ideas.  He had some usual perceptual experiences, such as occasionally hearing mumbling or his sense of presence but did not report any "clear-cut auditory or visual hallucinations or other Schneiderian symptoms."  He stated that he was suspicious and on-guard at times but did not report clear-cut paranoia.  He described some obsessive-compulsive traits though did not report any specific rituals.  

On examination, the Veteran was casually dressed and groomed in a polo shirt and jeans.  He was cautious and on-guard.  His speech was articulate with logical and goal-directed thought processes.  His motor functioning was grossly intact.  He was estimated to have at least an average intelligence and to be a reasonable historian.  Objectively, he had a minor deficit of working memory, attention, and focus.  Orientation skills, math skills, other memory skills, visual motor, visual spatial skills, organizational and planning skills, and language and comprehension skills were all grossly intact.  The examiner noted that the Veteran was able to do activities of daily living within his physical limitations, including his own personal hygiene.  He noted the Veteran has continued report of anxiety and depression.  He noted that the Veteran denied alcohol or substance abuse, as well as any inappropriate behavior.  He noted that the Veteran has had general stabilization of his psychiatric symptoms back to 2006.  The Veteran's thought processes and communication were not impaired; he had good math skills and did not report excessive spending.  The Veteran's social functioning was grossly intact for basic skills.  He can be slightly irritable or withdrawn.  

The examiner diagnosed the Veteran with chronic, mild PTSD that had generally stabilized.  He noted that although the Veteran had some periods of slight exacerbation, he also had periods of improvement.  Although the Veteran continued to have some foreboding, startle, sleep disturbance, and avoidance, he was generally able to function in a routine manner, take care of himself and his household, go to bookstores, read, watch television, garden, handle his finances, and visit his son and granddaughters.  The Veteran was assessed a GAF score of 59.  The examiner concluded that the Veteran's psychiatric disorders "may cause occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks but he show[ed] generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation."  The examiner explained that the Veteran had overall shown stabilization in his symptoms since starting treatment in 2006 and that although he has needed adjustments to his medications at times, the record generally showed a resolution of anxiety and depression to various situational problems.  The examiner found the Veteran may intermittently have slight increase his anxiety, but the condition had generally stabilized.  

After review of the evidence, the Board finds that the Veteran's symptomatology most nearly approximates occupational and social impairment with reduced reliability and productivity primarily due to symptoms of isolative behaviors; disturbances of motivation and mood, to include increased frustration and irritability; difficulty in establishing and maintaining effective work and social relationships; and, mild short-term memory loss.  The Board finds the evidence does not suggest the symptomatology has resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board acknowledges that the record includes an assessment of severe PTSD in June 2007.  The Board finds the assessment is of limited probative value, however, because the record includes no explanation for the determination that the PTSD was "severe," and the record otherwise consistently reflects the assignment of GAF scores corresponding to at most moderate PTSD.  In any event, GAF scores and examiners' assessments of the severity of the condition, must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

The Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 50 percent for PTSD.  There is no evidence of inability to function, inappropriate behavior, suicidal ideation, homicidal ideation, spatial disorientation, or impairment of speech, ability to understand complex command, or impulse control.  There is also no evidence of more than mild impairment of short-term memory, which the record suggests is due to a B12 deficiency, or any impairment of other memory.  Although the Veteran has difficulties establishing and maintaining social relationships, the Veteran is not unable to establish and maintain such relationships:  the Veteran has consistently indicated that he has friends and family that he maintains relationships with throughout the appellate period.  Additionally, although the Veteran has reported some obsessive-compulsive traits, there is no evidence, to include history, of specific rituals or interference with daily living.  The record also does not suggest that the reported anger results in impairment of impulse control or inappropriate behavior:  rather, the Veteran has consistently denied any recent physical outbursts or confrontations, generally indicating that he is able to control his anger.  The Board notes that the Veteran reported some mumbling and altered sense of presence in the most recent VA examination.  However, there was no "clear-cut evidence of visual or auditory hallucinations," and earlier evidence is clear that the Veteran did not demonstrate any auditory or visual hallucinations, or any other evidence of psychosis.  The Board therefore finds that the evidence does not support a finding that the Veteran had auditory or visual hallucinations or delusions, particularly such that were persistent in nature.  

Although the record indicates that the Veteran may have difficulty adapting to stressors, deficiencies in mood, and impairment of social and occupational functioning, the evidence does not suggest that the Veteran has deficiencies in most areas, to include family relations, judgment, or thinking, and based on the evidence that the Veteran's symptoms are generally improved and stable, the evidence of continued interaction with family and friends, and the evidence of at least intermittent part-time working without history of difficulty, the Board finds the Veteran's symptoms do not approximate the disability picture contemplated by the 70 percent rating 

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's PTSD is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 2008).

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran does not appear to have been gainfully employed at any time during the appellate period.  The record indicates that a claim of entitlement to a TDIU was considered, but denied, in an April 2008 rating decision that was not appealed.  Subsequent to that decision, the record does not include any new evidence, such as medical findings or noncumulative histories, to suggest unemployability due to the PTSD.  Thus, Rice is inapplicable.

Accordingly, the Board finds that a 50 percent evaluation for PTSD is warranted throughout the appeal period, and to that extent only is the Veteran's claim granted.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a deviated nasal septum is denied.

Service connection for TMJD is granted.

An initial 50 percent evaluation, but no higher, for PTSD is granted.


REMAND

With regards to the Veteran's lumbar spine disorder, the Board notes that the most recent VA examiner opined that the Veteran's lumbar spine disorder was at least as likely as not related to his active duty service, namely the biomechanical lifting that occurred therein.  The Board finds the opinion is not adequate, however, due to a lack of discussion of the post-service heavy lifting or the 1984 X-ray report that showed no evidence of an arthritic condition and the reliance on the Veteran's not credible history of continuous back pain since service.  The Board finds the previous opinion is also not adequate because the June 2011 VA examiner did not provide an opinion as to whether the current lumbar spine disorder is casually related to service.  Accordingly, the Board finds that an addendum opinion is necessary.   

Ongoing private and VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Denver VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained, the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Furnish the Veteran's claims file to an appropriate medical professional to obtain an opinion as to whether the lumbar spine disability is related to active service from July 1970 to October 1978, a period of active duty for training, or an injury during a period of inactive duty for training.  The examiner is informed that the Veteran's current history of continuity of symptomatology is not credible and is not an appropriate basis for an opinion.  

A rationale for any opinion expressed must be provided.  The examiner must address the evidence of heavy lifting during and after service, the negative history as to back pain and normal findings on separation in September 1978, the history of an onset of back pain in 1981, the 1984 negative x-ray evidence of any arthritic condition, the notation of lumbar strain in July 1984, which appears to have occurred during a non-service period, and the negative histories as to lumbar spine symptomatology from 1984 to 1987 and in 1991.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


